UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2016 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments As of January 31, 2016 Market Value Shares ($000) Common Stocks (97.1%) 1 Consumer Discretionary (10.2%) Lennar Corp. Class A 4,577,090 192,924 Delphi Automotive plc 2,755,500 178,942 * Norwegian Cruise Line Holdings Ltd. 3,258,000 147,815 Newell Rubbermaid Inc. 3,557,700 137,968 Ford Motor Co. 10,435,150 124,596 Ralph Lauren Corp. Class A 1,070,500 120,431 Omnicom Group Inc. 1,502,625 110,218 DR Horton Inc. 3,118,200 85,782 TJX Cos. Inc. 1,194,400 85,089 PulteGroup Inc. 4,251,400 71,253 News Corp. Class A 5,447,250 70,651 Staples Inc. 7,849,780 70,020 Interpublic Group of Cos. Inc. 2,732,025 61,307 Comcast Corp. Class A 832,600 46,384 Lowe's Cos. Inc. 635,000 45,504 * Toll Brothers Inc. 779,400 21,527 News Corp. Class B 1,469,052 19,612 Kohl's Corp. 343,475 17,088 Consumer Staples (4.2%) CVS Health Corp. 2,130,825 205,816 Ingredion Inc. 1,761,517 177,420 Wal-Mart Stores Inc. 1,770,650 117,500 British American Tobacco plc 1,720,011 95,846 Kellogg Co. 819,900 60,214 Energy (9.4%) Royal Dutch Shell plc ADR 4,633,903 203,567 Pioneer Natural Resources Co. 1,526,300 189,185 Exxon Mobil Corp. 2,397,975 186,682 Halliburton Co. 4,353,100 138,385 BP plc ADR 4,150,450 134,350 Anadarko Petroleum Corp. 3,132,400 122,445 * Concho Resources Inc. 1,181,000 112,349 Cameco Corp. 8,486,800 103,030 Canadian Natural Resources Ltd. 3,498,800 74,384 *,^ Southwestern Energy Co. 5,710,200 50,764 Apache Corp. 1,143,575 48,648 * Cobalt International Energy Inc. 11,661,068 44,195 Baker Hughes Inc. 922,225 40,126 Murphy Oil Corp. 826,350 16,205 Cenovus Energy Inc. 659,290 8,103 Financials (28.9%) American International Group Inc. 6,691,125 377,915 Wells Fargo & Co. 6,449,950 323,981 MetLife Inc. 6,887,525 307,528 Citigroup Inc. 6,575,175 279,971 XL Group plc Class A 7,197,225 260,971 Bank of America Corp. 17,149,600 242,495 Unum Group 6,890,800 197,353 PNC Financial Services Group Inc. 2,211,450 191,622 Ameriprise Financial Inc. 1,735,000 157,278 Weyerhaeuser Co. 5,699,200 145,957 Torchmark Corp. 2,682,100 145,745 Public Storage 566,500 143,642 Principal Financial Group Inc. 3,662,852 139,188 JPMorgan Chase & Co. 2,330,400 138,659 Boston Properties Inc. 1,062,300 123,450 Goldman Sachs Group Inc. 573,900 92,719 Zions Bancorporation 4,058,444 92,045 Franklin Resources Inc. 2,481,775 86,018 Comerica Inc. 2,475,914 84,924 UBS Group AG 5,063,558 84,258 Morgan Stanley 2,982,366 77,184 Axis Capital Holdings Ltd. 1,418,271 76,459 Voya Financial Inc. 2,481,125 75,873 M&T Bank Corp. 667,900 73,589 Regions Financial Corp. 7,925,650 64,356 State Street Corp. 1,071,075 59,691 * Willis Towers Watson plc 476,386 54,532 Bank of Nova Scotia 1,234,200 50,561 SL Green Realty Corp. 516,085 49,859 Allstate Corp. 810,397 49,110 Raymond James Financial Inc. 1,078,800 47,262 Fifth Third Bancorp 2,857,550 45,149 Citizens Financial Group Inc. 2,062,250 43,823 KeyCorp 3,482,075 38,860 Julius Baer Group Ltd. 673,872 28,604 Progressive Corp. 796,525 24,891 American Tower Corporation 247,421 23,342 Invesco Ltd. 695,225 20,808 * Genworth Financial Inc. Class A 2,832,750 7,875 Health Care (14.3%) Bristol-Myers Squibb Co. 5,420,800 336,957 Medtronic plc 3,887,644 295,150 Merck & Co. Inc. 4,706,375 238,472 UnitedHealth Group Inc. 1,643,600 189,277 AstraZeneca plc ADR 5,746,800 185,162 Aetna Inc. 1,340,831 136,550 * Allergan plc 394,100 112,094 Johnson & Johnson 1,018,700 106,393 * HCA Holdings Inc. 1,396,983 97,202 McKesson Corp. 570,200 91,791 * Mylan NV 1,707,800 89,984 * Biogen Inc. 271,100 74,026 Abbott Laboratories 1,466,448 55,505 Pfizer Inc. 1,770,875 53,994 Baxalta Inc. 1,197,863 47,926 Cigna Corp. 342,391 45,743 Baxter International Inc. 1,197,863 43,842 Eli Lilly & Co. 527,100 41,694 Industrials (8.7%) Eaton Corp. plc 4,350,500 219,744 Honeywell International Inc. 1,850,000 190,920 Raytheon Co. 1,458,600 187,051 Parker-Hannifin Corp. 1,281,150 124,477 * Sensata Technologies Holding NV 3,015,300 110,661 Stanley Black & Decker Inc. 1,137,175 107,281 Dover Corp. 1,685,342 98,508 Kansas City Southern 1,260,385 89,336 * Hertz Global Holdings Inc. 9,487,700 86,148 American Airlines Group Inc. 1,981,500 77,259 Masco Corp. 1,920,894 50,692 L-3 Communications Holdings Inc. 211,050 24,659 Information Technology (16.8%) * NXP Semiconductors NV 3,242,300 242,459 Cisco Systems Inc. 9,309,325 221,469 Avago Technologies Ltd. Class A 1,623,300 217,051 Lam Research Corp. 2,944,000 211,350 * Arrow Electronics Inc. 3,931,450 202,863 * Alphabet Inc. Class A 174,600 132,932 Microsoft Corp. 2,229,250 122,809 Harris Corp. 1,410,715 122,690 Oracle Corp. 3,368,700 122,318 Accenture plc Class A 1,097,700 115,851 * Cognizant Technology Solutions Corp. Class A 1,729,900 109,520 * ARRIS International plc 4,129,400 105,176 * Check Point Software Technologies Ltd. 1,293,700 101,956 Apple Inc. 990,900 96,454 Intel Corp. 3,012,125 93,436 Skyworks Solutions Inc. 1,160,600 79,989 * Micron Technology Inc. 6,860,100 75,667 Hewlett Packard Enterprise Co. 5,372,675 73,928 HP Inc. 5,372,675 52,169 TE Connectivity Ltd. 865,010 49,444 Seagate Technology plc 1,481,079 43,025 QUALCOMM Inc. 871,550 39,516 Materials (2.0%) Celanese Corp. Class A 1,943,400 123,736 PPG Industries Inc. 1,055,200 100,371 Methanex Corp. 3,432,206 91,022 Other (0.3%) 2 Vanguard Value ETF 703,525 54,622 Telecommunication Services (0.2%) AT&T Inc. 815,225 29,397 Utilities (2.1%) PG&E Corp. 2,370,300 130,153 NextEra Energy Inc. 744,100 83,123 Entergy Corp. 788,774 55,672 Edison International 852,150 52,663 Total Common Stocks (Cost $14,090,911) Coupon Temporary Cash Investments (3.0%) 1 Money Market Fund (1.5%) 3,4 Vanguard Market Liquidity Fund 0.441% 226,865,524 226,866 Face Maturity Amount Date ($000) Repurchase Agreement (1.1%) Bank of America Securities, LLC (Dated1/29/16, Repurchase Value $176,705,000,collateralized by Government National Mortgage Assn. 4.000%, 7/20/44, with a value of $180,234,000) 0.340% 2/1/16 176,700 176,700 U.S. Government and Agency Obligations (0.4%) 5,6 Federal Home Loan Bank Discount Notes 0.200% 2/19/16 3,000 3,000 5 Federal Home Loan Bank Discount Notes 0.300% 3/9/16 50,000 49,984 5 Federal Home Loan Bank Discount Notes 0.245% 4/20/16 6,000 5,996 5,6 Federal Home Loan Bank Discount Notes 0.290% 4/29/16 5,000 4,996 5,6 Federal Home Loan Bank Discount Notes 0.582% 7/8/16 2,000 1,996 Total Temporary Cash Investments (Cost $469,538) Total Investments (100.1%) (Cost $14,560,449) Other Assets and Liabilities-Net (-0.1%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $6,194,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.3% and 1.8%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $6,270,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $8,993,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. Windsor Fund When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 15,100,751 124,450 — Temporary Cash Investments 226,866 242,672 — Futures Contracts—Assets 1 4,691 — — Total 15,332,308 367,122 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or Windsor Fund sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At January 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2016 1,899 183,263 (5,377) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At January 31, 2016, the cost of investment securities for tax purposes was $14,560,449,000. Net unrealized appreciation of investment securities for tax purposes was $1,134,290,000, consisting of unrealized gains of $2,777,981,000 on securities that had risen in value since their purchase and $1,643,691,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Windsor II Fund Schedule of Investments As of January 31, 2016 Market Value Shares ($000) Common Stocks (98.3%) 1 Consumer Discretionary (9.9%) Johnson Controls Inc. 20,092,763 720,727 Ford Motor Co. 50,539,500 603,442 Target Corp. 7,008,600 507,563 Advance Auto Parts Inc. 1,692,065 257,278 Omnicom Group Inc. 2,680,400 196,607 Delphi Automotive plc 2,877,023 186,834 DR Horton Inc. 6,712,400 184,658 Viacom Inc. Class B 3,087,600 140,918 * Norwegian Cruise Line Holdings Ltd. 2,794,376 126,781 * Madison Square Garden Co. Class A 732,967 112,935 * Bed Bath & Beyond Inc. 2,494,782 107,700 Lennar Corp. Class A 2,353,181 99,187 General Motors Co. 3,223,400 95,542 Genuine Parts Co. 1,025,181 88,340 Comcast Corp. Class A 1,428,300 79,571 Renault SA 888,771 75,415 * Houghton Mifflin Harcourt Co. 4,204,138 75,002 Honda Motor Co. Ltd. ADR 2,753,500 74,400 * Discovery Communications Inc. Class A 2,681,800 73,991 *,^ JC Penney Co. Inc. 9,613,500 69,794 * Deckers Outdoor Corp. 992,800 49,104 CBS Corp. Class B 976,000 46,360 * Meritage Homes Corp. 1,390,408 45,897 * MSG Networks Inc. 2,577,276 45,077 CalAtlantic Group Inc. 1,268,190 41,203 ^ Nordstrom Inc. 824,900 40,503 Harley-Davidson Inc. 897,000 35,880 McDonald's Corp. 13,500 1,671 Leggett & Platt Inc. 33,200 1,378 Carnival Corp. 28,500 1,372 Lear Corp. 11,450 1,189 News Corp. Class B 81,900 1,093 Goodyear Tire & Rubber Co. 38,200 1,085 Darden Restaurants Inc. 15,200 958 Best Buy Co. Inc. 7,900 221 Hasbro Inc. 2,400 178 Ralph Lauren Corp. Class A 1,400 157 Whirlpool Corp. 1,100 148 Consumer Staples (8.7%) Philip Morris International Inc. 12,021,953 1,082,096 Imperial Tobacco Group plc ADR 8,297,725 899,183 Altria Group Inc. 11,739,332 717,391 Kellogg Co. 4,069,342 298,852 Procter & Gamble Co. 3,582,580 292,661 Molson Coors Brewing Co. Class B 2,116,778 191,526 CVS Health Corp. 1,324,625 127,945 Wal-Mart Stores Inc. 977,800 64,887 Bunge Ltd. 394,800 24,481 Coca-Cola Co. 76,100 3,266 ConAgra Foods Inc. 40,000 1,666 Tyson Foods Inc. Class A 30,200 1,611 Campbell Soup Co. 27,000 1,523 Ingredion Inc. 15,100 1,521 * Herbalife Ltd. 25,900 1,197 PepsiCo Inc. 12,000 1,192 *,^ Pilgrim's Pride Corp. 49,800 1,105 ^ Coty Inc. Class A 44,700 1,100 Clorox Co. 3,300 426 Kimberly-Clark Corp. 1,000 128 Dr Pepper Snapple Group Inc. 1,200 113 Energy (10.0%) Occidental Petroleum Corp. 10,545,757 725,864 Phillips 66 8,673,869 695,211 BP plc ADR 18,102,698 585,984 ConocoPhillips 14,948,703 584,195 Chevron Corp. 4,230,799 365,837 Marathon Petroleum Corp. 6,223,959 260,099 Hess Corp. 3,866,900 164,343 ^ Range Resources Corp. 4,797,500 141,814 Marathon Oil Corp. 11,494,900 111,845 Royal Dutch Shell plc ADR 2,152,506 94,560 Pioneer Natural Resources Co. 645,600 80,022 Schlumberger Ltd. 1,102,200 79,656 EOG Resources Inc. 948,100 67,334 Anadarko Petroleum Corp. 1,502,700 58,741 * Cobalt International Energy Inc. 14,963,900 56,713 Murphy Oil Corp. 2,212,200 43,381 * Dril-Quip Inc. 678,300 39,776 *,^ Seadrill Ltd. 16,480,007 34,114 * Kosmos Energy Ltd. 5,210,700 23,813 Exxon Mobil Corp. 91,482 7,122 Valero Energy Corp. 31,000 2,104 Tesoro Corp. 15,800 1,379 Plains GP Holdings LP Class A 168,700 1,350 HollyFrontier Corp. 38,200 1,336 Ensco plc Class A 129,900 1,270 ^ Noble Corp. plc 160,600 1,251 Diamond Offshore Drilling Inc. 44,299 824 Apache Corp. 8,400 357 Spectra Energy Corp. 12,600 346 Devon Energy Corp. 12,100 338 Nabors Industries Ltd. 44,000 324 Columbia Pipeline Group Inc. 9,400 174 ONEOK Inc. 7,000 174 Financials (20.4%) JPMorgan Chase & Co. 20,656,309 1,229,050 Wells Fargo & Co. 23,241,573 1,167,424 Bank of America Corp. 74,320,926 1,050,898 PNC Financial Services Group Inc. 10,588,368 917,482 Citigroup Inc. 19,541,244 832,066 Capital One Financial Corp. 8,533,138 559,945 American Express Co. 7,922,296 423,843 American International Group Inc. 4,114,293 232,375 Intercontinental Exchange Inc. 710,700 187,483 Corrections Corp. of America 5,193,934 149,637 Navient Corp. 15,068,952 144,059 MetLife Inc. 2,931,000 130,869 Aon plc 1,469,500 129,066 Goldman Sachs Group Inc. 781,179 126,207 Hartford Financial Services Group Inc. 2,996,000 120,379 SunTrust Banks Inc. 3,214,167 117,574 State Street Corp. 1,828,900 101,925 * SLM Corp. 14,934,252 95,579 BNP Paribas SA 2,003,264 94,899 Citizens Financial Group Inc. 4,382,800 93,135 Fifth Third Bancorp 5,684,500 89,815 CBOE Holdings Inc. 1,252,000 83,408 Barclays plc 29,250,464 78,271 Unum Group 2,655,600 76,056 Morgan Stanley 2,394,800 61,978 Allstate Corp. 826,800 50,104 Host Hotels & Resorts Inc. 3,371,800 46,700 * OneMain Holdings Inc. Class A 1,676,800 44,318 Charles Schwab Corp. 1,492,100 38,093 Lincoln National Corp. 893,861 35,272 Sumitomo Mitsui Financial Group Inc. 1,012,300 33,961 Prudential Financial Inc. 432,814 30,332 * Synchrony Financial 1,044,121 29,674 Bank of New York Mellon Corp. 778,200 28,186 Travelers Cos. Inc. 19,600 2,098 Digital Realty Trust Inc. 20,400 1,634 Everest Re Group Ltd. 8,200 1,467 Regions Financial Corp. 175,900 1,428 Extra Space Storage Inc. 15,700 1,424 Mid-America Apartment Communities Inc. 14,500 1,360 Lamar Advertising Co. Class A 23,700 1,330 Northern Trust Corp. 20,900 1,298 Reinsurance Group of America Inc. Class A 15,300 1,289 Voya Financial Inc. 32,500 994 Cincinnati Financial Corp. 16,700 962 Discover Financial Services 21,000 962 * Santander Consumer USA Holdings Inc. 89,500 935 Aflac Inc. 16,000 927 VEREIT Inc. 116,100 895 * Arch Capital Group Ltd. 9,600 649 US Bancorp 16,149 647 Senior Housing Properties Trust 36,900 534 Hospitality Properties Trust 19,400 458 UDR Inc. 12,200 434 Nasdaq Inc. 6,000 372 Legg Mason Inc. 6,000 184 Progressive Corp. 5,800 181 Health Care (17.4%) Pfizer Inc. 39,495,182 1,204,208 Medtronic plc 15,410,906 1,169,996 Johnson & Johnson 9,073,191 947,604 Merck & Co. Inc. 16,195,300 820,616 Anthem Inc. 6,167,407 804,785 Sanofi ADR 18,097,800 753,592 Zoetis Inc. 7,606,197 327,447 Eli Lilly & Co. 2,247,899 177,809 UnitedHealth Group Inc. 1,414,200 162,859 GlaxoSmithKline plc ADR 2,929,600 120,963 Cigna Corp. 885,613 118,318 * Mallinckrodt plc 1,843,000 107,060 Aetna Inc. 1,021,500 104,029 St. Jude Medical Inc. 1,912,516 101,096 Sanofi 1,020,000 84,824 Stryker Corp. 773,400 76,683 Roche Holding AG 231,900 60,068 * Express Scripts Holding Co. 795,500 57,173 Baxalta Inc. 1,315,940 52,651 Zimmer Biomet Holdings Inc. 512,900 50,910 Humana Inc. 287,500 46,802 AbbVie Inc. 574,077 31,517 Cardinal Health Inc. 18,400 1,497 Bristol-Myers Squibb Co. 19,353 1,203 * Hologic Inc. 34,000 1,154 * Quintiles Transnational Holdings Inc. 9,700 590 Agilent Technologies Inc. 4,400 166 Industrials (10.6%) Honeywell International Inc. 8,459,161 872,985 Raytheon Co. 6,424,394 823,864 United Technologies Corp. 9,274,400 813,272 General Dynamics Corp. 4,516,260 604,140 Xylem Inc. 7,883,399 283,408 Cummins Inc. 1,503,500 135,150 Parker-Hannifin Corp. 1,366,800 132,798 Union Pacific Corp. 1,455,100 104,767 Rockwell Automation Inc. 892,500 85,296 Tyco International plc 2,426,800 83,458 General Electric Co. 2,393,527 69,652 ^ CNH Industrial NV 10,701,900 66,994 American Airlines Group Inc. 1,663,600 64,864 * Copart Inc. 1,680,200 56,304 Eaton Corp. plc 1,085,700 54,839 Rockwell Collins Inc. 570,400 46,134 Boeing Co. 379,400 45,577 PACCAR Inc. 817,400 40,110 Embraer SA ADR 1,152,200 33,160 Stanley Black & Decker Inc. 312,000 29,434 Koninklijke Philips NV 1,094,921 29,212 Northrop Grumman Corp. 9,000 1,666 Owens Corning 30,300 1,400 Trinity Industries Inc. 62,800 1,345 * Quanta Services Inc. 68,600 1,283 Alaska Air Group Inc. 15,700 1,105 AGCO Corp. 13,900 678 Waste Management Inc. 12,600 667 Fluor Corp. 9,200 413 Allison Transmission Holdings Inc. 11,400 271 ADT Corp. 8,500 251 Expeditors International of Washington Inc. 5,500 248 ManpowerGroup Inc. 2,000 153 Equifax Inc. 1,000 106 Information Technology (13.7%) Microsoft Corp. 24,309,090 1,339,188 Oracle Corp. 21,305,600 773,606 QUALCOMM Inc. 12,739,800 577,623 Apple Inc. 4,669,236 454,503 Intel Corp. 13,639,300 423,091 Corning Inc. 16,116,900 299,936 * Alphabet Inc. Class A 381,363 290,351 Cisco Systems Inc. 8,809,200 209,571 Visa Inc. Class A 2,345,300 174,701 Hewlett Packard Enterprise Co. 12,580,700 173,110 Samsung Electronics Co. Ltd. 153,400 148,407 * eBay Inc. 5,417,700 127,099 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 5,230,300 116,897 Teradyne Inc. 5,525,200 107,355 * Alphabet Inc. Class C 121,133 89,996 * NXP Semiconductors NV 1,165,125 87,128 Applied Materials Inc. 4,700,500 82,964 Fidelity National Information Services Inc. 1,321,800 78,951 Telefonaktiebolaget LM Ericsson ADR 8,386,200 74,637 International Business Machines Corp. 542,725 67,727 HP Inc. 6,877,750 66,783 * Teradata Corp. 1,161,200 28,264 Texas Instruments Inc. 35,100 1,858 NVIDIA Corp. 57,800 1,693 Western Union Co. 78,600 1,402 Avnet Inc. 34,600 1,381 * Flextronics International Ltd. 125,100 1,311 * NCR Corp. 55,600 1,187 Jabil Circuit Inc. 58,130 1,157 Total System Services Inc. 24,900 1,000 Computer Sciences Corp. 27,900 895 Juniper Networks Inc. 30,100 710 Lam Research Corp. 9,400 675 CSRA Inc. 23,200 621 Motorola Solutions Inc. 8,000 534 * Arrow Electronics Inc. 7,700 397 Materials (2.1%) Air Products & Chemicals Inc. 5,789,962 733,646 International Paper Co. 2,909,700 99,541 Monsanto Co. 438,600 39,737 Packaging Corp. of America 487,600 24,785 Dow Chemical Co. 55,800 2,344 LyondellBasell Industries NV Class A 25,620 1,998 Avery Dennison Corp. 22,700 1,382 Sealed Air Corp. 30,000 1,216 EI du Pont de Nemours & Co. 900 47 Other (0.2%) SPDR S&Prust 253,612 49,167 2 Vanguard Value ETF 630,600 48,960 Telecommunication Services (2.7%) Verizon Communications Inc. 15,184,523 758,771 AT&T Inc. 8,261,807 297,921 Vodafone Group plc ADR 3,245,936 104,519 CenturyLink Inc. 64,800 1,647 Utilities (2.6%) 3 CenterPoint Energy Inc. 25,962,113 463,943 Entergy Corp. 5,141,678 362,900 * Calpine Corp. 8,835,200 135,267 NRG Energy Inc. 6,706,200 71,354 PPL Corp. 1,149,600 40,305 Southern Co. 767,800 37,561 American Electric Power Co. Inc. 33,500 2,042 Exelon Corp. 67,700 2,002 Public Service Enterprise Group Inc. 44,300 1,829 Consolidated Edison Inc. 25,200 1,749 FirstEnergy Corp. 50,400 1,666 CMS Energy Corp. 38,300 1,489 UGI Corp. 39,400 1,340 Atmos Energy Corp. 11,100 768 Ameren Corp. 16,300 732 NextEra Energy Inc. 1,100 123 Total Common Stocks (Cost $35,129,685) Coupon Temporary Cash Investments (2.1%) 1 Money Market Fund (2.0%) 4,5 Vanguard Market Liquidity Fund 0.441% 873,644,186 873,644 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 6 Federal Home Loan Bank Discount Notes 0.466% 3/7/16 3,900 3,899 6 Federal Home Loan Bank Discount Notes 0.245% 4/20/16 1,000 999 6,7 Federal Home Loan Bank Discount Notes 0.290%–0.294% 4/29/16 12,500 12,490 6,7 Federal Home Loan Bank Discount Notes 0.501% 5/3/16 8,000 7,993 Total Temporary Cash Investments (Cost $899,023) Total Investments (100.4%) (Cost $36,028,708) Other Assets and Liabilities-Net (-0.4%) 5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $58,391,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.0% and 1.4%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $65,763,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $15,587,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 41,180,444 575,845 — Temporary Cash Investments 873,644 25,381 — Futures Contracts—Assets 1 8,317 — — Futures Contracts—Liabilities 1 (183) — — Total 42,062,222 601,226 — Windsor II Fund 1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At January 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2016 3,223 311,036 12,264 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At January 31, 2016, the cost of investment securities for tax purposes was $36,028,708,000. Net unrealized appreciation of investment securities for tax purposes was $6,626,606,000, consisting of unrealized gains of $11,762,375,000 on securities that had risen in value since their purchase and $5,135,769,000 in unrealized losses on securities that had fallen in value since their purchase. F. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the co mpany or the issuer is another member of The Vanguard Group. T ransactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2015 from Capital Gain Jan. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) CenterPoint Energy Inc. 485,793 — 3,764 6,482 — 463,943 Vanguard Market Liquidity 1,700,854 NA 2 NA 2 986 — 873,644 Fund Windsor II Fund Vanguard Value ETF 104,200 — 51,429 742 — 48,960 Total 2,290,847 8,210 — 1,386,547 1 Includes net realized gain (loss) on affiliated investment securities sold of $18,795,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 17, 2016 VANGUARD WINDSOR FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 17, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
